                         UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF PENNSYLVANIA
_________________________________________
CARL DWAYNE CRAWFORD,                     :
                                          :
            Plaintiff,                    :    Civ. No. 18-1124 (FLW)
                                          :
      v.                                  :
                                          :
EDWARD M. FRIMEL, SA, et al.,             :    MEMORANDUM OPINION
                                          :
            Defendants.                   :
_________________________________________ :


FREDA L. WOLFSON, U.S.D.J.

       On March 15, 2018, plaintiff, Carl Dwayne Crawford (“Crawford” or “Plaintiff”), a

federal prisoner, filed pro se with the Court a complaint alleging claims under Bivens v. Six

Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971), and

potentially under 42 U.S.C. § 1983 and Pennsylvania tort law. (See Compl., ECF No. 11.)

Crawford was granted leave to proceed in forma pauperis, and the Court now undertakes a

screening of his Complaint pursuant to 28 U.S.C. § 1915. For the reasons stated herein,

Crawford shall respond to an Ordered to Show Cause why his Complaint should not be

dismissed as facially untimely.

       Under the Prison Litigation Reform Act, Pub. L. 104-134, §§ 801–810, 110 Stat. 1321-66

to 1321-77 (Apr. 26, 1996) (“PLRA”), a district court must review a complaint when the plaintiff

is proceeding in forma pauperis. See 28 U.S.C. § 1915(e)(2)(B). Crawford alleges that, on

January 16, 2003, while driving in Philadelphia, a number of FBI agents and Philadelphia police

officers stopped him on suspicion of his involvement in a bank robbery, “snatched” him from his

car, punched him in the face, and, ultimately, arrested him. (ECF No. at 3–3(a).) He contends

that the defendant officers lacked any probable cause to stop and arrest him. (See id.) He further
recounts that he was detained pending trial and was subsequently acquitted of the bank robbery

charges on January 14, 2004. 1 (Id. at 3(a)–3(b).) He alleges that he was deprived of a judicial

probable-cause hearing when he was initially detained on January 16, 2003. (Id.)

       Although Crawford indicates in his Complaint that his “Fourth Amendment claim is

solely for unlawful pretrial detention,” I liberally construe the Complaint as also asserting

potential Fourth Amendment claims for false arrest, malicious prosecution, and excessive force,

as well as a tort claim for intentional infliction of emotional distress. (See id. at 3–3(b).) The

Complaint demands declaratory judgment, compensatory and punitive damages, injunctive relief,

and costs. (Id. at 5–6.)

       The PLRA directs district courts to sua sponte dismiss claims that are frivolous or

malicious, that fail to state a claim upon which relief may be granted, or that seek monetary relief

from a defendant who is immune from such relief. See 28 U.S.C. §§ 1915(e)(2)(B). “The legal

standard for dismissing a complaint for failure to state a claim pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii) is the same as that for dismissing a complaint pursuant to Federal Rule of Civil

Procedure 12(b)(6).” Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir. 2012). That standard is

set forth in Ashcroft v. Iqbal, 556 U.S. 662 (2009), and Bell Atlantic Corp. v. Twombly, 550 U.S.

544 (2007). To survive the Court’s screening for failure to state a claim, the complaint must

allege “sufficient factual matter to show that the claim is facially plausible.” Fowler v. UPMC

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (internal quotation marks omitted). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at



1
  Crawford was convicted, however, of drug and weapons charges arising from a subsequent,
warranted search of his residence. See Crawford v. United States, Crim. No. 03-105, 2010 WL
3910102, at *1 (E.D. Pa. Oct. 4, 2010).

                                                  2
678; see also Fair Wind Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014). “A

pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause

of action will not do.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555).

       Pro se pleadings, as always, will be liberally construed. See Haines v. Kerner, 404 U.S.

519, 520 (1972); Glunk v. Noone, 689 F. App’x 137, 139 (3d Cir. 2017). Nevertheless, “pro se

litigants still must allege sufficient facts in their complaints to support a claim.” Mala v. Crown

Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013).

       Here, the Court first assesses the timeliness of Crawford’s Complaint. “Although the

running of the statute of limitations is ordinarily an affirmative defense, where that defense is

obvious from the face of the complaint and no development of the record is necessary, a court

may dismiss a time-barred complaint sua sponte under 28 U.S.C. § 1915(e)(2)(B)(ii) for failure

to state a claim.” Ostuni v. Wa Wa's Mart, 532 F. App'x 110, 111–12 (3d Cir. 2013); see also

Hunterson v. Disabato, 244 F. App'x 455, 457 (3d Cir. 2007) (“[A] district court may sua sponte

dismiss a claim as time-barred under 28 U.S.C. § 1915A(b)(l) where it is apparent from the

complaint that the applicable statute of limitations has run.”). Causes of action under Bivens,

like those asserted under 42 U.S.C. § 1983, are subject to the same limitations period as state

claims for personal injuries. Dique v. N.J. State Police, 603 F.3d 181, 185 (3d Cir. 2010); see

also Omar v. Blackman, 590 F. App’x 162, 165 (3d Cir. 2014). Personal-injury claims in

Pennsylvania are restricted by a two-year statute of limitations. 42 Pa. Cons. Stat. § 5524(2).

Thus, both Crawford’s Bivens claims, as well as any claims under 42 U.S.C. § 1983 or

Pennsylvania tort law, are subject to a two-year period of limitations. See Omar, 590 F. App’x at

165.




                                                  3
       The limitations period begins to run on the date the specific claim accrues. For Bivens or

§ 1983 claims, the accrual date of the claim is determined in accordance with federal law.

Disabled in Action of Pa. v. Se. Pa. Transp. Auth., 539 F.3d 199, 209 (3d Cir. 2008); see also

Peguero v. Meyer, 520 F. App’x 58, 60 (3d Cir. 2013). Generally, a claim accrues when the

facts which support the claim reasonably should have become known to the plaintiff. Sameric

Corp. of Del. v. City of Philadelphia, 142 F.3d 582, 599 (3d Cir. 1998) (citing De Botton v.

Marple Township, 689 F. Supp. 477, 480 (E.D. Pa. 1988)); see also Large v. County of

Montgomery, 307 F. App'x 606, 606 (3d Cir. 2009). Thus, “a claim accrues as soon as a

potential plaintiff either is aware, or should be aware after a sufficient degree of diligence, of the

existence and source of an actual injury.” Podobnik v. U.S. Postal Serv., 409 F.3d 584, 590 (3d

Cir. 2005) (citing Keystone Ins. Co. v. Houghton, 863 F.2d 1125, 1127 (3d Cir.1988)), abrogated

on other grounds by Rotkiske v. Klemm, 890 F.3d 422 (3d Cir. 2018); see also Large, 307 F.

App’x. at 606. Put another way, “a cause of action accrues when the fact of injury and its

connection to the defendant would be recognized by a reasonable person.” Kriss v. Fayette

County, 827 F. Supp. 2d 477, 484 (W.D. Pa. 2011) aff'd, 504 F. App'x 182 (3d Cir. 2012); see

also Giles v. City of Philadelphia, 542 F. App'x 121, 123 (3d Cir. 2013) (citing Sandutch v.

Muroski, 684 F.2d 252, 254 (3d Cir.1982) (federal cause of action accrues when the plaintiff is

aware, or should be aware, of the existence of and source of the injury, not when the potential

claimant knows or should know that the injury constitutes a legal wrong)). Because a

prerequisite to bringing a claim for malicious prosecution is termination of the criminal

proceedings in the claimant’s favor, a malicious-prosecution claim accrues at the time of

favorable termination. Heck v. Humphrey, 512 U.S. 477, 489 (1994); Randall v. City of Phila.

Law Dep’t, 919 F.3d 196, 198 (3d Cir. 2019).



                                                  4
        Here, Crawford’s claims appear to be untimely from the face of the Complaint. The bulk

of the facts underlying his claims occurred on January 16, 2003. (See ECF No. 1 at 3–3(a).)

Crawford claims that he received favorable termination of the bank-robbery-related charges on

January 14, 2004, and it appears that his allegedly improper pretrial detention ended around the

same time. (Id.) Therefore, the two-year limitations periods for his claims for false arrest and

excessive force, as well as any other claims arising from the arrest itself, had run as of January

16, 2005. The limitations period for any claims for false imprisonment, malicious prosecution,

or any other ground related to his detention or prosecution had run by early 2006. Yet

Crawford’s Complaint is dated March 7, 2018, was received by the Clerk’s Office on March 15,

2018. (See ECF No. 1.) Accordingly, it appears Crawford filed this Complaint more than a

decade too late.

        The Court also considers whether the limitations period was suspended or tolled. ‘“State

law, unless inconsistent with federal law, also governs the concomitant issue of whether a

limitations period should be tolled.’” McPherson v. United States, 392 F. App’x 938, 944 (3d

Cir. 2010) (quoting Dique, 603 F.3d at 185). “[E]quitable tolling requires extraordinary

circumstances and diligence in pursuing the claim.” Rascoe v. Cody, 763 F. App’x 228, 232 (3d

Cir. 2019) (citing Kach v. Hose, 589 F.3d 626, 643 (3d Cir. 2009) & Robinson v. Dalton, 107

F.3d 1018, 1023 (3d Cir. 1997). Crawford has not alleged any extraordinary circumstance or

diligence in pursuing his claim. (See ECF No. 1.) Neither has he identified any statutory basis

for tolling his limitations period. (See id.)

        I note that Crawford characterizes his claims as “authorized by 42 U.S.C. § 1983,

[Bivens], pursuant to Supreme Court’s recent decision in Manuel v. City of Joliet, 137 S. Ct. 911

(March 21, 2017).” In that case, the Supreme Court resolved a circuit split as to whether civil



                                                  5
rights claims arising from pretrial detention following the start of legal process could properly be

raised under the Unlawful Search and Seizure Clause of the Fourth Amendment or only under

the Due Process Clause of the Fourteenth Amendment. See id. The Court held that “the Fourth

Amendment governs a claim for unlawful pretrial detention even beyond the start of legal

process.” Id. at 920. This holding effectively saved Manuel’s Fourth Amendment claim from

dismissal as untimely, as he had filed his complaint more than two years after the start of legal

process in his criminal case, but less than two years after his pretrial detention ended. 2 See id.

The Manuel Court did not, however, authorize any Fourth Amendment claim concerning pretrial

detention regardless of whether it was timely filed. See id. Its holding in no way saves

Crawford’s claims, filed 12 years after the latest possible date of accrual, from dismissal as

untimely.

       For the reasons explained above, upon screening the Complaint, the Court orders

Crawford to show cause within 30 days why his Complaint should not be dismissed as untimely.

An appropriate order follows.




DATED: August 14, 2019                                         /s/ Freda L. Wolfson
                                                               FREDA L. WOLFSON
                                                               U.S. Chief District Judge




2
  The Supreme Court remanded the case to the Court of Appeals for the Seventh Circuit for a
decision concerning the accrual of Manuel’s claim. Manuel, 137 S. Ct. at 920–22. That court
ultimately concluded that his Fourth Amendment claim accrued upon his release from pretrial
detention, thus rendering his claim timely. See Manuel v. City of Joliet, 903 F.3d 667 (7th Cir.
2018).

                                                  6
